ORDER PER CURIAM. Todd Coffrnan appeals the trial court’s judgment upon a jury’s verdict finding Defendant guilty of one count of statutory sodomy in the first degree, one count of child molestation -in the first degree, and two counts of statutory rape in the second degree. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2017).